                       Case 1:21-cv-03136-BMC Document 9-2 Filed 06/09/21 Page 1 of 2 PageID #: 153


                                                                    PC#:


                                                                   TELEPHONE:




 1.    The toUI charges 1r1111 esliNle bas.tid on th estimated tonlal period ud other info11n11io1 provided by Cu:s.tome,,
 'J.   Cvslomer 1u1unn all rish auociated with Ot Eqaipmut d11rhtg tht Rental Period, i11cludi1tg i1juy ud dam.tgt lo persons, propt.rtyud lht fq11iprreM.
 J.    C11'SlotM1 is respoasible101 and shall 01ty pe1ri1 propt1ly111ined, Authoriled l11dN'.duals looseI�• fqtipn1:1c.
 4..   N lbe Eq1ipm.111 does 1101 operate prope,ly, is 101 sai'labr.101 Cntomer's intended ue.does 1101 h.tvt opeflti■il and ufelyiHl11cllo11SorC1�orne1 hu oyqnstlou Hg1rding u.eot th Eq1ipme111, Cos:torr.er shall not usetbe fqaipment and
       s.hall conUcl Subd: lmrNdlately.
  S.   fq11dpm1111 rnlsne or uing damagf!ld or Nlf udlol'ling Eq,ipmc111 m1y rnaft i11 serion bodily l11juryor dulh udCvstomcr agrees 1h11 Ca!.tomer t) assurnos all rid 1ssoci1ttdthe,e111d11, 11d 6i} indtmflilies Suab,tt: htitiufo, all claims 01
       darn,ges•s • renlt or misuse or u�ol daNged or m11fuctio11i11g Equipment.
  6.   Ct1� 0mer h11eceived, read, 111dt12uds ud ,g,,u 10 1b, estimated chrges nd all lh•lttms 011 thisp,tgt, plrn all s«tiou 01 1111 riwtri• side or tllils C.,11trae1 rStctiou•J. i11ch1di1" Re1e.ts. and l11demaific1tion ia Sectioa 8 Hd £m,h01me11 t1I
       foe i11 S9dio11 16, which can •lso b•fou■d at www.suheb:rent1l s.co""n11u1co11trae1. •DeJivtryjPid-i, S,rclliarg, he e.rplH1lio1t isl"lailable at www.$1nbt:ttre1111ls.con\lsurchrge.
  7.   C11ttomer must contact Su1:1belt to tequest pidi.p of Equipt:n41nt, 1et1h1 lht Pick•Up fhmbet give■ byS,1bell and will be ttsponsible for Eq11ipNnt uatil 1ctU1ltyra11iwtdby Su11belt.
  S.   Cu1omer waives i'ls rtght 10 • juy1ti11li11 uydl$pute u ul fo1th ia Ste1ioa 1!1.
  9.   Al the electio11 of Suabelt 01 CaSlomtr, Cus.tomes 1g1ees lo s.bmit evuydisplrle to ubitr1H011 ud wal'i'nHy 1lgbt 10 b1i11g • class 1C1io11 ts set 10101 in See1io1 ,o.

Cu::.tomer Is declini11g Re"1al Prolection PI.H ($81!1 reverse sld,for dtttilsj __ CCnlomtt lflitialsl
                                                                                                                                                                                                                            B
Cu:tomer Signa1111                                                                                                                                                                                                               Date
                                                                                                         •• www.sunbeltronthls.com ••                                                                                   RNTOUTPlP !Rov 08/14/181
                            Case 1:21-cv-03136-BMC Document 9-2 Filed 06/09/21 Page 2 of 2 PageID #: 154
                                                                                                            SUNBELT TERMS AND CONDITIONS
                                                                                                                                                  rights to recover against any person or entity relating to any loss, theft, damage or destruction to the Equipment. Customer shall cooperate
1.         DEFINITIONS. “Authorized Individuals” are those individuals that Customer directly or indirectly allows to use the                     with, assign Sunbelt all claims and proceeds arising from such loss, theft, damage or destruction, execute and deliver to Sunbelt whatever
Equipment, who are properly trained to use the Equipment and are not under the influence of any drugs, alcohol, substances or otherwise           documents are required and take all other necessary steps to secure in Sunbelt such rights, at Customer’s expense.
impaired. “Customer” is identified earlier and includes any of its representatives, agents, officers, employees or anyone signing this            11.        RENTAL RATES. The total charges specified in this Contract are: (a) estimated based upon Customer’s representation of the
Contract on its behalf. “Environmental Fee” is the charge described in Section 16. “Equipment” is the equipment and/or services identified        estimated Rental Period identified herein (rental rates beyond the estimated Rental Period may change) and other information conveyed
earlier , together with all replacements, repairs, additions, attachments and accessories and all future Equipment rented. “Incident” is any      by Customer to Sunbelt; and (b) for the Equipment’s use for One Shift, unless otherwise noted. Weekly and 4 week rental rates shall not
fine, citation, theft, accident, casualty, loss, vandalism, injury, death or damage to person or property, claimed by any person or entity that   be prorated. Rental charges accrue during Saturdays, Sundays and holidays. The rental rates do not include and Customer is responsible
appears to have occurred in connection with the Equipment. Equipment is considered “Lost” when it is either stolen, its location is               for, (i) all consumables, fees, licenses, present and future taxes and any other governmental charges based on Customer’s possession
unknown or Customer is unable to recover it for a period of 30 days. “MSLP” is the Equipment manufacturer’s suggested list price on or            and/or use of the Equipment, including additional fees for more than One Shift use; (ii) delivery and pickup charges to and from the Store,
about the date of the Incident relating to the Equipment. “One Shift,” means not more than 8 hours per day and 40 hours per week.                 including but not limited to any freight, transportation, delivery, pickup and surcharge fees listed in this Contract; (iii) maintenance, repairs
“Ordinary Wear and Tear” means normal deterioration considered reasonable in the equipment rental industry for One Shift use. “Pick-              and replacements to the Equipment as provided herein; (iv) a cleaning fee if required; (v) miscellaneous charges, such as fees for lost keys
Up Number” is the number Customer obtains from Sunbelt evidencing the Customer’s call to pick up Equipment. “Rental Period”                       and RPP; (vi) fuel used during the Rental Period and for refueling Equipment as described below; (vii) fines for use of dyed diesel fuel in
commences when the Equipment is delivered to Customer or the Site Address and continues until the Equipment is returned to the Store              on-road Equipment; and (viii) a Environmental Fee (see www.sunbeltrentals.com/environmentalfee) and (ix) Transportation Surcharge
or picked up by Sunbelt during normal business hours, provided Customer has otherwise complied with this Contract. “RPP” is the rental            (see www.sunbeltrentals.com/surcharge). The convenience charge for off road diesel fuel does not include governmental motor fuel taxes
protection plan described in Section 10. “Site Address” is the location that Customer represents the Equipment will be located during the         or charges. Sunbelt collects these fees as revenue and uses them at its discretion.
Rental Period identified earlier. “Store” is the Sunbelt location identified earlier. “Sunbelt” is Sunbelt Rentals, Inc. “Sunbelt Entities” is    12.        PAYMENT. Customer shall pay amounts due, without any offsets, in full at the time of rental, unless Sunbelt approves
Sunbelt and its affiliated companies, their respective officers, directors, employees and agents.                                                 Customer’s executed credit application (credit customers must pay, upon receipt of Sunbelt’s invoice). Customer must notify Sunbelt in
2.         TERMS. . Customer’s execution of this Contract or taking possession of the Equipment shall be deemed acceptance of the                 writing of any disputed amounts, including credit card charges, within 15 days after the receipt of the invoice/contract or Customer shall
terms herein. All of the terms herein are incorporated into this and all past and future contracts between Sunbelt and Customer upon              be deemed to have irrevocably waived its right to dispute such amounts. At Sunbelt’s discretion, any credit account with a delinquent
Customer’s receipt of Sunbelt’s Equipment under those contracts. Any reference in Customer's purchase order or other Customer                     balance may be placed on a cash basis, deposits may be required and the Equipment may be picked up without notice. Due to the difficulty
document to other terms that shall control this transaction shall be void. Customer rents the Equipment from Sunbelt pursuant to this             in fixing actual damages caused by late payment, Customer agrees that a service charge equal to the lesser of 1.5% per month or the
Contract. This Contract is a true lease. The Equipment (a) is and shall remain the personal property of Sunbelt and (b) shall not be affixed      maximum rate permitted by law shall be assessed on all delinquent accounts, until paid in full. Customer shall pay a fee of $75 for each
to any other property.                                                                                                                            check returned for lack of sufficient funds to compensate Sunbelt for its overhead for processing missed payment. Deposits will only be
3. PERMITTED USE. Customer agrees that Sunbelt has no control over the manner in which the Equipment is operated during the                       returned after all amounts are paid in full. Customer agrees that if a credit card is presented to pay for charges or to guarantee payment,
Rental Period by Customer or any third party that Customer implicitly or explicitly permits. Customer warrants that: (a) prior to each use,       Customer authorizes Sunbelt to charge the credit card all amounts shown on this Contract and charges subsequently incurred by Customer,
Customer shall inspect the Equipment to confirm that it is in good condition, without defects, includes readable decals and operating and         including but not limited to, loss of or damage to the Equipment and extension of the Rental Period.
safety equipment or instructions and is suitable for Customer’s intended use; (b) any apparent agent at the Site Address is authorized to         13.        RETURN OF EQUIPMENT. Sunbelt may terminate this Contract at any time, for any reason. At the end of the Rental Period,
accept delivery of the Equipment (and if Customer requests, Customer authorizes Sunbelt to leave the Equipment at the Site Address                the Equipment shall be returned to Sunbelt in the same condition it was received, less Ordinary Wear and Tear and free of any hazardous
without requirement of written receipt); (c) Customer shall immediately notify Sunbelt if the Equipment is Lost, damaged, unsafe,                 materials and contaminants. Customer will continue to be responsible for rental and other charges after the Rental Period if the Equipment
disabled, malfunctioning, levied upon, threatened with seizure, or if any Incident occurs; (d) Customer has received from Sunbelt all             is not returned in the condition required herein. If Sunbelt delivered the Equipment to Customer, Customer shall notify Sunbelt that the
information needed or requested regarding the operation of the Equipment; (e) Sunbelt is not responsible for providing operator or other          Equipment is ready to be picked up at the Site Address and obtain a Pick-Up Number, which Pick-Up Number Customer should keep as
training unless Customer specifically requests in writing and Sunbelt agrees to provide such training (Customer being responsible to obtain       proof of the call; provided Customer remains liable for any loss, theft, damage to or destruction of the Equipment until Sunbelt confirms
all training that Customer desires prior to the Equipment’s use); (f) only Authorized Individuals shall use and operate the Equipment; (g)        that the Equipment is returned in the condition required herein. Customer will not be charged the rental charges after the date the Pick-Up
the Equipment’s use shall be in a careful manner, in compliance with all operating and safety instructions provided on, in or with the            Number is given, provided Customer has otherwise complied with this Contract. No pickups occur on Sundays or statutory holidays and
Equipment and all applicable federal, state and local laws, permits and licenses, including but not limited to, OSHA, as revised; and (h)         Saturday pickups are dependent on specific Store hours. If Customer picked up Equipment, Customer shall return Equipment to the same
the Equipment shall be kept in a secure location.                                                                                                 Store during that Store’s normal business hours. If the Equipment is not returned by the estimated end of the Rental Period specified
4. PROHIBITED USE. Customer shall not (a) alter or cover up any decals or insignia on the Equipment or remove any operating or                    earlier, Customer agrees to pay the applicable rental rate for the Equipment until the end of the Rental Period.
safety equipment or instructions; (b) assign its rights under this Contract; (c) move the Equipment from the Site Address without Sunbelt’s       14.        PURCHASES: If this Contract identifies any Equipment, materials or other items that is to be purchased by Customer,
written consent; (d) use the Equipment in a negligent, illegal, unauthorized or abusive manner, or in any publication (print, audiovisual         Sunbelt sells and delivers such items to Customer on an “AS IS, WHERE IS” basis, with all faults and without any warranties (other
or electronic); or (e) allow the use of the Equipment by any unauthorized individual (Customer acknowledging that the Equipment may               than manufacturer warranties, if any) in consideration for Customer’s payment to Sunbelt of the full purchase price of the item, Sunbelt
be dangerous if used improperly or by untrained parties).                                                                                         retains title to the item until Customer has paid in full.
5. MAINTENANCE. Customer shall perform routine maintenance on the Equipment, including routine inspections and maintenance                        15.        DEFAULT. Customer shall be in default if Sunbelt deems itself insecure or if Customer: (a) fails to pay sums when due; (b)
of fuel and oil levels, grease, cooling system, water, batteries, cutting edges, and cleaning in accordance with the manufacturer’s               breaches any Section of this Contract; (c) becomes a debtor in a bankruptcy proceeding, goes into receivership, takes protection from its
specifications. All other maintenance or repairs may only be performed by Sunbelt or its agents, but Sunbelt has no responsibility during         creditors under any insolvency legislation, ceases to carry on business, or has its assets seized by any creditor; (d) fails to insure the
the Rental Period to inspect or perform any maintenance or repairs unless Customer requests a service call. If Sunbelt determines that            Equipment as required, or otherwise places the Equipment at risk; (e) fails to return Equipment immediately upon Sunbelt’s demand; or
repairs to the Equipment are needed, other than Ordinary Wear and Tear, Customer shall pay the full repair charges and rental of the              (f) is in default under any other contract with Sunbelt. If a Customer default occurs, Sunbelt shall have, in addition to all rights and
Equipment until the repairs are completed. Sunbelt has the right to inspect the Equipment wherever located. Customer has the authority            remedies at law or in equity, the right to repossess the Equipment without judicial process or prior notice. Customer shall pay all of
to and hereby grants Sunbelt and its agents the right to enter the physical location of the Equipment for the purposes set forth herein.          Sunbelt’s costs, including reasonable costs of collection, court costs, attorneys and legal fees, incurred in exercising any of its rights or
Sunbelt shall be responsible for repairs needed because of Ordinary Wear and Tear. Customer agrees that repair or replacement of the              remedies herein. The use of false identification to obtain Equipment or the failure to return Equipment by the end of the Rental Period
Equipment is Customer’s exclusive remedy for Sunbelt’s breach of this Section. Notwithstanding Sunbelt’s service commitment, Sunbelt              may be considered theft, subject to criminal prosecution and civil liability where permitted, pursuant to applicable laws. Sunbelt shall not
shall have no obligation if Customer breaches this Contract to stop the Rental Period, commence repairs or rent other equipment to                be liable due to seizure of Equipment by order of governmental authority. CUSTOMER WAIVES ANY RIGHT OF ACTION
Customer until Customer or its agent agrees to pay for such charges.                                                                              AGAINST SUNBELT ENTITIES FOR SUCH REPOSSESSION.
6. CUSTOMER LIABILITY. DURING THE RENTAL PERIOD, CUSTOMER ASSUMES ALL RISK ASSOCIATED WITH                                                        16.        ENVIRONMENTAL FEE. To promote a clean and sustainable environment, Sunbelt takes various measures to comply with
THE POSSESSION, CONTROL OR USE OF THE EQUIPMENT, INCLUDING BUT NOT LIMITED TO, PERSONAL                                                           applicable environmental regulations, as well as with Sunbelt’s own policies. Sunbelt also incurs a wide range of environmental related
INJURY, DEATH, RENTAL CHARGES, THEFT, LOSSES, DAMAGES AND DESTRUCTION, INCLUDING CUSTOMER                                                         expenses (both direct and indirect). These expenses may include services such as waste disposal, construction and maintenance of cleaning
TRANSPORTATION, LOADING AND UNLOADING, WHETHER OR NOT THE CUSTOMER IS AT FAULT. After an                                                          facilities, acquisition of more fuel efficient equipment, as well as, labor costs, administration costs, etc. To help defray these and other
Incident, Customer shall (a) immediately notify Sunbelt, the police, if necessary and Customer’s insurance carriers; (b) secure and maintain      costs, Sunbelt assesses an Environmental Fee, plus applicable taxes thereon in connection with certain rentals. The Environmental Fee is
the Equipment and the surrounding premises in the condition existing at the time of such Incident, until Sunbelt or its agents investigate;       not a tax or governmentally mandated charge, and is not designated for any particular use or placed in an escrow account, but is a charge
(c) immediately submit copies of all police or other third party reports to Sunbelt; and (d) as applicable, pay Sunbelt, in addition to other     that Sunbelt collects as revenue and uses at its discretion.
sums due herein, the rental rate for Equipment until the repairs are completed or Equipment replaced plus either (i) the MSLP or (ii) the         17.        FUEL. For Equipment that uses fuel, Customer has three options: (a) Prepay Fuel Option - Customer may purchase a full tank
full charges of repairs of damaged Equipment. Accrued rental charges shall not be applied against these amounts. Sunbelt shall have the           of fuel for the Equipment at the start of the rental, in which case a “convenience charge” will appear on this Contract (calculated by
immediate right, but not obligation, to reclaim any Equipment involved in any Incident.                                                           multiplying the estimated fuel capacity of Equipment by the Prepay per gallon rate). As an added benefit, Customer may return the
7. NO WARRANTIES. Sunbelt does not design or manufacture the Equipment and is not the agent of those that do. SUNBELT                             Equipment full of fuel and the convenience charge will be refunded (however, if not returned full, Customer will not obtain any credit for
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE                                                             fuel left in the Equipment upon return); (b) Pay on Return Option - if Customer returns Equipment with less fuel than when received,
EQUIPMENT, ITS DURABILITY, CONDITION, MERCHANTABILITY, OR FITNESS FOR ANY PARTICULAR PURPOSE.                                                     Customer shall pay a refueling charge (calculated by multiplying gallons required to refill tank with fuel to level when received, by the
CUSTOMER ACKNOWLEDGES ACCEPTANCE OF THE EQUIPMENT ON AN “AS IS, WHERE IS” BASIS, WITH “ALL                                                        Pay on Return per gallon rate); and (c) Return Full Option – if Customer returns the Equipment with at least as much fuel as when it was
FAULTS” AND WITHOUT ANY RECOURSE WHATSOEVER AGAINST SUNBELT ENTITIES. CUSTOMER ASSUMES                                                            received (most Sunbelt Equipment comes with a full tank of fuel, but not all), no fuel charge will be assessed. The cost of Customer
ALL RISKS ASSOCIATED WITH THE EQUIPMENT AND RELEASES SUNBELT ENTITIES FROM ALL LIABILITIES                                                        refueling Equipment itself will generally be lower than the Prepay Fuel Option or the Pay on Return Option; however these options each
AND DAMAGES (INCLUDING LOST PROFITS, PERSONAL INJURY, AND SPECIAL, INCIDENTAL AND                                                                 allow for the convenience of not refueling.
CONSEQUENTIAL DAMAGES) IN ANY WAY CONNECTED WITH THE EQUIPMENT, ITS OPERATION OR USE OR                                                           18. LIMITATION OF SUNBELT’S LIABILITY. IN CONSIDERATION OF THE RENTAL OF EQUIPMENT, CUSTOMER
ANY DEFECT OR FAILURE THEREOF OR A BREACH OF SUNBELT’S OBLIGATIONS HEREIN.                                                                        AGREES THAT SUNBELT’S LIABILITY UNDER THIS CONTRACT, INCLUDING ANY LIABILITY ARISING FROM
8. RELEASE AND INDEMNIFICATION. TO THE FULLEST EXTENT PERMITTED BY LAW, CUSTOMER                                                                  SUNBELT’S, SUNBELT ENTITIES, OR ANY THIRD PARTY’S COMPARATIVE, CONCURRENT, CONTRIBUTORY,
INDEMNIFIES, RELEASES, HOLDS SUNBELT ENTITIES HARMLESS AND AT SUNBELT’S REQUEST, DEFENDS                                                          PASSIVE OR ACTIVE NEGLIGENCE OR THAT ARISES AS A RESULT OF ANY STRICT OR ABSOLUTE LIABILITY,
SUNBELT ENTITIES (WITH COUNSEL APPROVED BY SUNBELT), FROM AND AGAINST ALL LIABILITIES, CLAIMS,                                                    SHALL NOT EXCEED THE TOTAL RENTAL CHARGES PAID BY CUSTOMER UNDER THIS CONTRACT.
LOSSES, DAMAGES, AND EXPENSES (INCLUDING ATTORNEY’S AND/OR LEGAL FEES AND EXPENSES) HOWEVER                                                       19. JURY TRIAL WAIVER. IN ANY DISPUTE ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY
ARISING OR INCURRED, RELATED TO ANY INCIDENT, DAMAGE TO PROPERTY, INJURY OR DEATH OF, ANY                                                         PERTAINING TO THIS CONTRACT, CUSTOMER AND SUNBELT HEREBY KNOWINGLY, VOLUNTARILY AND
PERSON, CONTAMINATION OR ALLEGED CONTAMINATION, OR VIOLATION OF LAW OR REGULATION CAUSED                                                          INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY, THIS WAIVER BEING A MATERIAL INDUCEMENT
BY OR CONNECTED WITH THE (a) USE, POSSESSION OR CONTROL OF THE EQUIPMENT DURING THE RENTAL                                                        TO ENTERING INTO THIS CONTRACT.
PERIOD OR (b) BREACH OF THIS CONTRACT, WHETHER OR NOT CAUSED IN PART BY THE ACTIVE OR PASSIVE                                                     20.       ARBITRATION AGREEMENT & CLASS ACTION WAIVER. AT THE ELECTION OF CUSTOMER OR SUNBELT,
NEGLIGENCE OR OTHER FAULT OF ANY PARTY INDEMNIFIED HEREIN AND ANY OF THE FOREGOING ARISING                                                        ANY DISPUTE ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS CONTRACT
OR IMPOSED IN ACCORDANCE WITH THE DOCTRINE OF STRICT OR ABSOLUTE LIABILITY. CUSTOMER ALSO                                                         SHALL BE SETTLED BY ARBITRATION BROUGHT IN THE PARTY’S INDIVIDUAL CAPACITY AND NOT AS A
AGREES TO WAIVE ITS WORKERS’ COMPENSATION IMMUNITY, TO THE EXTENT APPLICABLE. CUSTOMER’S                                                          PLAINTIFF IN A PURPORTED CLASS OR REPRESENTATIVE CAPACITY, ADMINISTERED BY THE AMERICAN
INDEMNITY OBLIGATIONS SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS CONTRACT. All of                                                        ARBITRATION ASSOCIATION UNDER ITS COMMERCIAL ARBITRATION RULES OR BY JAMS PURSUANT TO ITS
Customer’s indemnification obligations under this paragraph shall be joint and several.                                                           STREAMLINED ARBITRATION RULES AND PROCEDURES AND JUDGEMENT ON THE AWARD RENDERED BY THE
9. INSURANCE. During the Rental Period, Customer shall maintain, at its own expense, the following minimum insurance coverage:                    ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. THERE SHALL BE NO
(a) general liability insurance of not less than $1,000,000 per occurrence, including coverage for Customer’s contractual liabilities herein      RIGHT OR AUTHORITY FOR ANY CLAIMS TO BE ARBITRATED OR TRIED ON A CLASS ACTION BASIS.
such as the release and indemnification clause contained in Section 8; (b) property insurance against loss by all risks to the Equipment, in      21.        COMPLIANCE WITH EXPORT AND IMPORT LAWS. Removal of the Equipment from the United States (“U.S.”) is
an amount at least equal to the MSLP thereof, unless RPP is elected and paid for at the time of rental; (c) worker’s compensation insurance       prohibited under this Contract. If Customer desires or causes the transport and/or operation of the Equipment outside of the U.S., Customer
as required by law; and (d) automobile liability insurance (including comprehensive and collision coverage, and uninsured/underinsured            must (a) obtain Sunbelt’s consent prior to taking such action, and (b) execute an amendment to this Contract, which amendment is
motorist coverage), in the same amounts set forth in subsections (a) and (b), if the Equipment is to be used on any roadway. Such policies        incorporated herein. If Customer exports or re-exports without complying with the above sentence, Customer agrees that (i) the Equipment
shall be primary, non-contributory, on an occurrence basis, contain a waiver of subrogation, name Sunbelt and its agents as an additional         is subject to and must comply with all applicable export laws, including but not limited to the Export Administration Regulations; and
insured (including an additional insured endorsement) and loss payee, and provide for Sunbelt to receive at least 30 days prior written           (ii) Customer is responsible for: (A) determining whether and obtaining if necessary, export or re-export licenses or other authorizations
notice of any cancellation or material change. Any insurance that excludes boom damage or overturns is a breach. Customer shall provide           as required prior to exporting or re-exporting the Equipment, (B) obtaining any required documentation necessary for return of the
Sunbelt with certificates of insurance evidencing the coverages required above prior to any rental and any time upon Sunbelt’s request.           Equipment, and (C) ensuring no unauthorized transfers or diversions of the Equipment occur. Refer to www.bis.doc.gov for information.
To the extent Sunbelt Entities carry any insurance, Sunbelt Entities’ insurance will be considered excess insurance. The insurance required       22. GOVERNING LAW. The parties expressly and irrevocably agree: (a) this Contract, including any related tort claims, shall be
herein does not relieve Customer of its responsibilities, indemnification, or other obligations provided herein, or for which Customer may        governed by the laws of South Carolina, without regard to any conflicts of law principles and (b) if any Section of this Contract is
be liable by law or otherwise.                                                                                                                    prohibited by any law, such Section shall be ineffective to the extent of such prohibition without invalidating the remaining Sections.
10. RENTAL PROTECTION PLAN. Customer’s repair or replacement responsibility in Sections 5 and 6 is modified by the RPP and                        23. MISCELLANEOUS. This Contract, together with any Customer executed credit application, constitutes the entire agreement of
Sunbelt shall limit the amount Sunbelt collects from Customer for the Equipment loss, damage or destruction to the following amounts              the parties regarding the Equipment and may not be modified except by written amendment signed by the parties. Customer’s obligations
for each piece of Equipment: (a) 10% of the MSLP for Lost Equipment, up to a maximum of $500 per piece of Equipment; (b) 10% of                   hereunder shall survive the termination of this Contract. This Contract and all of Customer’s rights in and to the Equipment are subordinate
the repair charges for incidental or accidental damage to Equipment, up to a maximum of $500 per piece of Equipment; (c) charges in               to all rights, title and interest of all persons (including Sunbelt’s lenders) who have rights in the Equipment. Headings are for convenience
excess of $50 per tire for tire repairs; and (d) nothing for the rental charges which would otherwise accrue during the period when damaged       only. To the extent that any terms in this Contract conflict, the parties agree that the more specific terms control. A copy of this Contract
or destroyed Equipment is being repaired or replaced by Sunbelt or Lost Equipment is being replaced; provided however, the foregoing              shall be valid as the original. Any failure by Sunbelt to insist upon strict performance of any Section of this Contract shall not be construed
RPP liability reduction only applies if the Conditions are satisfied and an Exclusion does not apply. The RPP is NOT INSURANCE and                as a waiver of the right to demand strict performance in the future. Customer and the person signing this Contract represent that: (a) they
does NOT protect Customer from liability to Sunbelt or others arising out of possession, control or use of the Equipment, including injury        both have full authority to execute, deliver and perform this Contract and (b) this Contract constitutes a legal, valid and binding obligation
or damage to persons or property. THE RPP IS A CONTRACTUAL MODIFICATION OF CUSTOMER’S LIABILITY. All of                                           of Customer, enforceable in accordance with its terms. When Customer is a buyer of Equipment, they are hereby notified that Sunbelt has
the following “Conditions” must be satisfied for the RPP and the corresponding liability reduction to apply: (i) Customer accepts the RPP         assigned its rights (but not its obligations) in the agreement to sell the asset(s) described herein to Sunbelt Rentals Exchange, Inc., a
in advance of the rental; (ii) Customer pays 15% of the gross rental charges as the fee for the RPP (plus applicable taxes); (iii) Customer       qualified intermediary, as part of Section 1031 exchange, and Customer shall make the payee “Sunbelt Rentals Exchange, Inc.”.
fully complies with the terms of this Contract; (iv) Customer’s account is current at the time of the loss, theft, damage or destruction of
the Equipment; and (v) none of the Exclusions apply. Customer assumes the Exclusion risks, meaning that if any Exclusion occurs, the
RPP does NOT reduce the liability of Customer to Sunbelt for the loss, theft, damage or destruction resulting from such Exclusion.
“Exclusions” shall mean loss, theft, damage or destruction of the Equipment: (A) due to intentional misuse; (B) caused by Lost Equipment
                                                                                                                                                  Additional terms and conditions for E&S Control, Shoring and Bridging can be
not reported by Customer to the police within 48 hours of discovery, and substantiated by a written police report (promptly delivered to          found at https://www.sunbeltrentals.com/about/shoring-bridging-additional-
Sunbelt); (C) due to floods, wind, storms, earthquakes or other Acts of God; and (D) accessories or Equipment for which Customer is not
charged the RPP fee. THE EXCLUSIONS REMAIN THE LIABILITY OF CUSTOMER AND ARE NOT MODIFIED BY THE                                                  terms-and-conditions/
RPP. RPP IS REFLECTED ON THE CONTRACT AS PART OF CUSTOMERS ESTIMATED CHARGES UNLESS
CUSTOMER HAS ELECTED TO DECLINE RPP IN WRITING OR MADE OTHER CONTRACTUAL ARRANGEMENTS.
Notwithstanding anything to the contrary in this Contract, if Lost Equipment is later recovered, Sunbelt retains ownership of the Equipment                                                                                                                        TC01.PCL Rev (12/12/2018)
regardless of any payments made by Customer or Customer’s insurance company with respect to such Equipment, all of which payments
are non-refundable. Customer agrees to promptly return any Equipment that is recovered. Sunbelt shall be subrogated to Customer’s
